Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:1 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
IN THE MATTER OF: )
)
BRENDA L. MCMILLIN )
) CHAPTER 7 CASE NO.:
) 19-41314-EJC
DEBTOR. _ )

CHAPTER 7 TRUSTEE’S (I) APPLICATION TO RETAIN
BK GLOBAL REAL ESTATE SERVICES AND AUCTION.COM TO MARKET AND
CONDUCT ONLINE SALES PURSUANT TO II U.S.C. §§ 327 AND 328 AND (I)
APPLICATION TO RETAIN PENNY RAFFERTY AT PENNY RAFFERTY REALTY

AS TRUSTEE’S LISTING AGENT PURSUANT TO 11 U.S.C. §§ 327 AND 328
COMES NOW, Wendy A. Owens, (the “Trustee”), duly appointed Chapter 7 Trustee for

 

the above-referenced debtor (the “Debtor”), and hereby files this Application for (I) entry of an
order authorizing retention of BK Global Real Estate Services (“BKGRES”) and Auction.com
(“ADC”) and (II) entry of an order authorizing retention of PENNY RAFFERTY AT PENNY
RAFFERTY REALTY as listing agent (the “Listing Agent”) under the terms set forth in the |
agreement dated December 16, 2019 (the “Listing Agreement”). In support thereof, the Trustee
respectfully states as follows:
JURISDICTION
1. This Court has jurisdiction to consider this Application pursuant to
28 U.S.C. §§ 157 and 1334. This matter is a core proceeding within the meaning of
28 U.S.C. § 157(b)(2)(A), (M), (N), and (0).
2. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
BACKGROUND
3. On September 23, 2019, the Debtor commenced this case by filing a voluntary

petition for relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).

KL2 2821723.13
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:2 of 12

4. Thereafter, the Trustee was appointed as the Chapter 7 trustee in this case.

5. The Debtor own real property, by virtue of a deed, located at 190 Coffee Pointe
Drive, Savnnah, G 31419 (the “Property”).

6. The Debtor scheduled the Property as having a value of $280,000.00 subject to a
mortgage in favor of Specialized Loan Serivicing (the “Secured Creditor”) in the amount owed on
the Petition Date of approximately $302,234.00.

7. By separate motion, the Trustee requests the entry of an order approving the sale of
the Property by online sale (the “Online Sale”), using BKGRES and ADC’s services.

8. To facilitate the orderly sale of the Property, the Trustee requests authority pursuant
to Sections 327 and 328(a) of the Bankruptcy Code (I) to retain BEGRES and ADC to market the
Property and conduct the Online Sale and (II) to retain the Listing Agent to conduct open houses
and to facilitate communications with prospective buyers.

APPLICATION

A. BKGRES and ADC Should Be Retained and Compensated for the
Online Sale of the Property

9. Section 328(a) of the Bankruptcy Code provides, in relevant part, that a trustee
“with the court’s approval, may employ or authorize the employment of a professional person
under section 327...on any reasonable terms and conditions of employment, including on a
retainer, on an hourly basis, on a fixed percentage or fee basis, or on a contingent fee basis.”
11 U.S.C. § 328(a). Section 328 of the Bankruptcy Code permits the Court to approve BKGRES
and ADC’s compensation arrangement as set forth in this application to employ (the
“Application”).

10. | ADC operates and manages one of the largest online real estate auction platforms

in the country, conducting residential and commercial real estate auctions and providing marketing
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:3 of 12

services to promote the auction of assets for clients. ADC has extensive experience marketing real
property sales and conducting online auctions, thereby creating a process to liquidate the Property
with significantly faster and better execution for the estate. BKGRES provides services to trustees
and has experience negotiating with secured creditors to accomplish the following:
(a) Sell the property under 11 U.S.C. §363(k) to the third party that submits the best
qualified offer with the sale to approve by the Court, pursuant to 11 U.S.C. §363(k);
(b) Obtain the release of the senior mortgage and waive all of its claims against the estate
with respect to the Property (including any deficiency claims resulting from the
proposed sale);
(c) Work with the secured mortgage holder to enter into an agreement for an 11 U.S.C. §
506 surcharge to pay all of the closing expenses associated with the § 363 sale,
including the payment of a three percent (3%) real estate brokerage commission (the
“Agent Commission”) and reimbursement of their out-of-pocket expenses to BK
Global and provide a meaningful carve out of five percent (5%) or a minimum of
$7,500.00 of the sale price (whichever is greater) for the benefit of the Bankruptcy
Estate; and
(d) Make certain the amount of the carve out is clearly set out in the Motion to Sell the
Property pursuant to 11 U.S.C. §363(k).
The Trustee believes that the highest and best value for the Property will be generated via
BKGRES and ADC’s Online Sale and that an Online Sale is in the best interest of the estate. The
Trustee further believes that the retention of BKGRES and ADC is in the best interests of the

estate.
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:4 of 12

11. ADC will be paid a commission equal to five (5%) percent of the Winning Bid
Amount, which will be charged as a “Buyer’s Premium” payable by the purchaser(s) at closing
directly to ADC. The Buyer’s Premium will only be paid if the Property is successfully sold to a
third party bidder. If the Property is ultimately sold back to the Secured Creditor by credit bid,
ADC will not be paid a Buyer’s Premium or commission. Under any scenario, the estate does not
have any obligation to compensate ADC in any manner.

12. The Trustee submits that BKGRES and ADC’s terms of employment and
compensation as set out herein are reasonable in light of BKGRES and ADC’s extensive
experience and the nature of the services BKGRES and ADC provide, which do not translate well
to hourly billing. Thus, the Trustee requests that BKGRES and ADC’s compensation be approved
under Section 328(a) of the Bankruptcy Code and seeks a waiver of all monthly, interim, and final
fee application requirements. As further detailed in the sale motion, the Trustee seeks authority to
release (i) the Agent Commission to BKGRES and (ii) the Buyer’s Premium to ADC, each at
closing, subject only to a successful closing of the sale transaction, without further order of this
Court.

13. | BKGRES and ADC each attested that it is a disinterested person within the meaning
of Section 101(14) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and
2016(a).

B. The_ Listing Agent Should Be Retained and Compensated _in
Connection with the Sale of the Property

14. For the aforementioned reasons, the Trustee believes that the highest and best value
for the Property will be generated via auction and that an auction is in the best interest of the estate.

To facilitate additional marketing of the Property, open houses, and certain communication with
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:5 of 12

prospective buyers, the Trustee also believes the retention of a Listing Agent is in the best interest
of the estate and its creditors.

15. With respect to sales to third party purchasers only, the Listing Agent will be paid
a commission equal up to one (1%) percent of the Winning Bid Amount, which will be paid by
the Secured Creditor at closing directly to the Listing Agent. With respect to Online Sales in which
the highest bidder is the Secured Creditor, by credit bid, no commission will be paid to the Listing
Agent. Under no circumstance shall the estate have any obligation to pay the Listing Agent a
commission.

16. The Trustee submits that the Listing Agent’s terms of employment and
compensation as set out in the Listing Agreement are reasonable in light of the nature of the
services the Listing Agent provides. Thus, the Trustee requests that the Listing Agent’s
compensation shall be approved under Section 328(a) of the Bankruptcy Code and seeks a waiver
of all monthly, interim, and final fee application requirements. As further detailed in the sale
motion, the Trustee seeks authority to release the commission to the Listing Agent at closing,
subject only to a successful closing of the sale transaction, without further order of this Court.

17. The Listing Agent attested that it is a disinterested person within the meaning of
Section 101(14) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and
2016(a). The Listing Agent also attests, pursuant to Bankruptcy Rule 2016, that it shall not split
or share the 1% Commission with any other individual or entity, except to the extent that the
winning bidder is represented by a real estate agent, and in that case, the 1% commission shall be

split as agreed to between the listing agents.
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:6 of 12

CONCLUSION
For the foregoing and all other necessary and proper purposes, the Trustee seeks the Court’s
authority to retain BKGRES and ADC and to retain PENNY RAFFERTY AT PENNY
RAFFERTY REALTY as the Trustee’s Listing Agent in this case, and requests that the Court
approve the compensation arrangements herein pursuant to Section 328(a) of the Bankruptcy
Code.
DATED this 17th day of December 2019.
Respectfully submitted,
/s/Wendy A. Owens
Wendy A. Owens, Esq.

GA Bar No. 557809
Chapter 7 Trustee

PO Box 8846

Savannah, Georgia 31412
912-239-9888
trustee@coastalempirelaw.com
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:7 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
IN THE MATTER OF: )
)
BRENDA MCMILLIN )
) CHAPTER 7 CASE NO.:
) 19-41314-EJC
DEBTOR. )

AFFIDAVIT OF REAL ESTATE PROFESSIONAL PURSUANT TO RULE 2014

Before the undersigned Notary Public came and appeared Patrick Butler Senior Vice President
of Bk Global Real Estate Services who under oath, deposes and says as follows:
1 am a real estate professional and the Senior Vice President with the real estate office of BK Global Real
Estate Services located at 1095 Broken Sound Parkway, Suite 100, Boca Raton, FL 33487. BK Global
Real Estate Services is a Broker and Real Estate Company.
I submit this Affidavit in support of the Application to Employ a Real Estate Professional to represent the
Trustee in her official capacity in the instant bankruptcy case.
| am familiar with the Trustee’s Application and the property described therein, and believe that | am
qualified to represent the Trustee and the estate in connection with the marketing of said property. I have
agreed to accept employment on the terms and conditions set forth in the Trustee’s Application.

| have the stated connection to the individuals, entities and parties listed below:

a) The Debtor: None
b) The Debtor’s Counsel: None
c) Creditors of the Debtor: None
d) The U.S. Trustee: None
ec) Persons Employed by the U.S. Trustee’s Office: None
f) The Chapter 7 Trustee: None

. To the best of my knowledge, information and belief, neither my office nor any member thereof:

Holds any interest adverse to the within estate in the matters upon which it is to be engaged;
Has any business interest in Debtor;

Have a pre-petition or other claim against the bankruptcy estate.

  
      

| declare under the penalty of perjury that the forgoing is truedn

4
Lis

L. ee
yi) 12/13/19

ie

 

Patrick Butler, BK Global Real Estate Services
Sworn to and subscribed before me this 13" day of December 2019__. | }
Notary Public

Notary Public State of Fiorda
* Tasha Santora

= My Commission GG 065439
Expires 01/24/2021

 
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:8 of 12

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA

In re: Case No. 19-41314
Chapter 7
Brenda McMillin

Debtors /

 

AFFIDAVIT OF PENNY RAFFERTY IN SUPPORT OF APPLICATION
TO RETAIN BK GLOBAL REAL ESTATE SERVICES AND PENNY
RAFFERTY REALTY TO PROCURE CONSENTED PUBLIC SALE PURSUANT
TO 11 U.S.C. § 327, 328 AND 330

STATE OF GEORGIA )

)
COUNTY OF Chatman )

Penny Rafferty, being duly sworn, says:
1. I am a real estate agent duly licensed by the State of Georgia.

2. I am an agent of Penny Rafferty Realty a Georgia Corporation, with
corporate offices located at 2126 E Victory Dr Savannah, GA 31404, (“Listing Agent’).

a. I am familiar with the Application to Retain Penny Rafferty Realty,

4. I believe that I am experienced and qualified to represent the Trustee
in connection with the marketing and sale of the real property located at 190 COFFEE
POINTE D Savannah, GA 31419 (the “Property”).

Ds Penny Rafferty Realty has agreed to accept employment pursuant to
the terms and conditions set forth in the Application and the proposed commission
structure. Based upon my experience and knowledge of the real estate market, I believe
that the commission structure proposed to be paid to Listing Agent does not exceed
customary commissions in the applicable geographical area and are reasonable for the type
of employment proposed.
 

Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:9 of 12

6. Neither I nor any member of Penny Rafferty Realty hold or represent
any interest adverse to the estate with respect to the matters for which we are to be
employed and we are disinterested persons within the meaning of 11 U.S.C. § 101(14), as
required by § 327(a).

Z To the best of my information and belief, neither I nor the other
members of this firm have any connection with the Debtors, their creditors, or any other
party in interest or their respective attorneys or accountants, the U. S. Trustee, or any person
employed in the office of the U.S. Trustee, as required by Rule 2014 of the Federal Rules
of Bankruptcy procedure except as set forth below.

8. I represent no interest adverse to the Debtors or its estate in the
matters upon which I am to be engaged.

FURTHER AFFIANT SAYETH NAUGHT. > - ©
TW La WG

Penny, of i
Penn erty Real
The foregoing instrument was swom to and subscribed before me this I f day of

December ,20/4

  

NOTARY PUBLIC

lt

Notary Public, State of
Georgia

f a
ohana Chee

Type, Stamp, or Print Name as
Commissioned

 

 
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:10 of 12

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
In re: Case No.: 19-41314-EJC
Brenda L McMillin, Chapter 7

Debtor(s).
/

DECLARATION OF CHARLES JENKINS IN SUPPORT OF APPLICATION
TO RETAIN AUCTION.COM TO MARKET AND CONDUCT AUCTIONS

PURSUANT TO 11 U.S.C. §§ 327 AND 328
The undersigned, Charles Jenkins (“Declarant”) hereby states:

1. I am employed by Auction.com (“‘Applicant” or “ADC”), which is an entity duly

 

licensed by the State of Georgia to conduct a public auction of the assets described in the annexed
Application to Retain ADC (the “Application”)'. 1 am authorized by Applicant to submit this
Declaration on Applicant’s behalf in support of the Application.

2. Based upon the information discussed below, I believe that Applicant is a
disinterested person and does not hold or represent any interest adverse to the interest of the
Debtor's estate as that term is defined in Section 101(14) of the Bankruptcy Code.

3. To the best of my knowledge: neither I nor any member of my firm is a creditor,
equity holder or insider; am not and have not within 2 years been a director, officer or employee
of the Debtor; and have no interest materially adverse to interest of the estate or any class of
creditors or security holder, by reason of direct or indirect relationship to, connection with, or
interest in, the Debtor, or for any other reason.

4. That I have read the Application of the Trustee regarding the retention and

compensation of ADC and agreed to be bound by the terms and conditions represented therein.

 

' Capitalized terns used but not defined herein shall have the meaning ascribed to them in the Motion.
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:11 of 12

5. That I further understand that the Court, in its discretion, may alter the terms
and conditions of employment and compensation, as fully set forth in the ADC Agreement

attached hereto, as it deems appropriate.

Verified under penalty of perjury that the foregoing is true and correct this IZ. day of

Decer de a9 19,

 

Charles J S
Director
ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California )
County of Q@sece i)
On X3eneree?. O20. before me, SS NEOnDAL uples WAcks, Notary Public,

personally appeared Cyea. 35 S VeSvans , who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or
the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY
under the laws of the State of California that
AYALA: the foregoing paragraph is true and correct.
No z WITNESS my hand and official seal.

-

Commission 8 2296409

Soils,
(ote .
fay Comm. Expires Jul 6. 2023
Signa

  
 
 

    

SHAUNDA L. AYALA-HICKS

  
Case:19-41314-EJC Doc#:23 Filed:12/17/19 Entered:12/17/19 12:41:51 Page:12 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
IN THE MATTER OF: )
)
BRENDA L. MCMILLIN )
) CHAPTER 7 CASE NO.:
) 19-41314-EJC
DEBTOR. )
CERTIFICATE OF SERVICE

This is to certify that I have this date served the foregoing, CHAPTER 7
TRUSTEE’S APPLICATION TO RETAIN BK GLOBAL REAL ESTATE SERVICES AND
PENNY RAFFERTY REALTY TO PROCURE CONSENTED PUBLIC SALE PURSUANT
TO 11 U.S.C. §§327, 328 AND 330, through CM/ECF or by depositing same in the United
States Mail with sufficient postage affixed thereon, to those addressed below:

James L. Drake, Jr.
P.O. Box 9945
Savannah, GA 31412

Brenda L. McMillin
190 Coffee Pointe Drive
Savannah, GA 31419

This the 19th day of December, 2019

Prepared by:

Wendy A. Owens, Esq.

GA BAR No. 557809

Chapter 7 Trustee

P.O. Box 8846

Savannah, GA 31412
912-239-9888
trustee@coastalempirelaw.com

Matthew E. Mills

Assistant U.S. Trustee

Office of the U.S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste. 725
Savannah, GA 31401

/s/ Wendy A. Owens
WENDY A. OWENS, Trustee/Petitioner
